
	
		II
		112th CONGRESS
		2d Session
		S. 2360
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2012
			Mr. Levin introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain food
		  choppers.
	
	
		1.Certain food
			 choppers
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Food choppers, each having a removable clear plastic lid, such
						lid containing one control button for chopping and one control button for
						pureeing, and which interlocks with a clear plastic bowl, with bowl capacity
						greater than 0.7 liter but not exceeding 0.9 liter (provided for in subheading
						8509.40.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
